                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                             Alexandria Division


LAURA RUDDY,
        Plaintiff,

                  V.                                                    Civil No. l:18-cv-1480


BLUESTREAM PROFESSIONAL
SERV.,LLC,et aL^
                  Defendants.



                                        MEMORANDUM OPINION


         Plaintiff Laura Ruddy has sued her former employer Defendant Bluestream Professional

Services, LLC ("Bluestream")and Defendant KGP Telecommunications,Inc.^ (collectively,

"defendants")for sex and pregnancy discrimination under Title VII ofthe Civil Rights Act of

1964 ("Title VII") and the Pregnancy Discrimination Act("PDA"),^ as well as retaliation under

Title VII, the PDA,and the Family Medical Leave Act of 1993("FMLA"). Defendants filed a

motion for summary judgment on each count of plaintiffs complaint. Defendants' motion has


'Defendants note that KGP Telecommunications, LLC was improperly named as KGP Telecommunications, Inc.
Although plaintiff has named both Bluestream and KGP Telecommunications as defendants, the record does not
disclose that plaintiff was employed by KGP Telecommunications. The record does disclose that there was a
relationship between Bluestream and various "KGP"titled entities - KGP Logistics and KGPCo- but the nature and
extent ofthese relationships is largely unexplained. Defendants have not moved for summary judgment on the basis
that KGP Telecommunications is not a properly named party.

^ Although plaintiff asserts that she is bringing sex and pregnancy discrimination claims under both Title Vll and the
PDA,her complaint makes clear that both claims are based on her pregnancy and that she does not seek to assert a
cause of action under each statute. See Compl.^ 42(alleging that plaintiff"was terminated because she was
pregnant(and therefore because she was female)"). Specifically, Title VII was amended to include pregnancy
discrimination within the meaning ofsex discrimination. See 42 U.S.C. § 2000e(k)(the term "because of sex"
includes "on the basis of pregnancy, childbirth or related medical conditions"). Courts have therefore recognized
that a plaintiff does not have two causes of action, one under Title VII and one under the PDA, where the claims are
based on the same discriminatory conduct, namely pregnancy. See, e.g., Chernova v. Elec. Sys. Servs., Inc., 247 F.
Supp. 2d 720, 722(D. Md.2003)("The PDA does not provide a separate cause of action."); Jarrett v. Hobel
Learning Communities, Inc., No. 12 C 9432,2014 WL 1612610, at *3(N.D. 111. Apr. 21,2014). Here, plaintiff does
not allege that she suffered any sex discrimination separate and apart from her allegations of pregnancy
discrimination. Accordingly, although plaintiff frames her claims as being brought under both statutes, the analysis
will focus solely on Title VII, which incorporates the PDA.

                                                          1
